DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 7/29/2022 have been accepted. Claims 1-10 and 12-21 are still pending. Claims 1, 8-10, and 17 are amended. Claim 21 is new. Claim 11 has been canceled. Applicant’s amendments to the claims have overcome each and every 112 and 103 rejection previously set forth in the Non-Final Office Action mailed 5/20/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Several systems determine a number of failed cells. The title needs to state what the inventive concept is. Determining a number of failed cells is not the inventive concept. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-8, 10, 12-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chih et al. (US PGPub 2014/0157088, hereafter referred to as Chih) in view of Arsovski et al. (US PGPub 2015/0228357, hereafter referred to as Arsovski) in view of Kim (US Patent 9,778,985).
Regarding claim  1, Chih teaches a memory device, comprising: a first nonvolatile memory including a resistive memory cell and a controller configured to control the first nonvolatile memory (Fig. 1A-2 and Paragraph [0010], show that the memory being discussed is MRAM which contains a resistive memory cell. Fig. 6 and Paragraphs [0033]-[0035], show the array of memory cells and various circuitry (all of which can constitute the controller) connected to the memory array), wherein: the controller is configured to provide the first nonvolatile memory with a first data, a first program command, and a first address (Paragraph [0015]-[0016], the method concerns writing data to the MRAM meaning that a write operation is received. This means that the write circuitry part of the controller (Fig. 6) needs to provides the command, data, and address to the memory array so the write can be performed. This can be seen in paragraph [0013]), the controller is configured to receive a second data, which is a verify read from the resistive memory cell programmed with the first data, from the first nonvolatile memory in response to the first program command, the controller is configured to compare bits of the first data with corresponding bits of the second data, which represents a number of fail cells (Fig. 3-5 and Paragraphs [0018]-[0019], states that after the data is written to the memory location, the data can be read out (second data) and compared to the expected bits (first data) to check to see if any errors occurred (number of failed cells)), when the number of detected fail cells is greater than a reference value, the controller is configured to generate a third data, and provide the third data to the first nonvolatile memory (Fig. 3-5 and Paragraphs [0020], [0026]-[0028], and [0032]-[0033], show the process that if errors are detected (number of fail cells are greater than a reference value) that corrections can be performed and the corrected data (third data) can then be re-written to the memory). Chih does not explicitly teach compare the number of fail cells to a reference value, the reference value being an integer of 1 or more, the controller is configured to generate a third data obtained by inversing the first data, and the first data includes an inversion flag bit.
Arsovski teaches compare the number of fail cells to a reference value, the reference value being an integer of 1 or more (Paragraph [0067], discusses determining the number of failed cells of a word line and uses an example of a 4-bit word line with the reference value used for the example as 2), the controller is configured to generate a third data obtained by inversing the first data (Paragraph [0067], states that when the number of failed cells is greater than a threshold number then the data can be inverted). Since both Chih and Arsovski teach correcting errors it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of correcting the error of Chih with that of Arsovski to obtain the predictable result of the reference value being greater than one and the controller is configured to generate a third data obtained by inversing the first data. Chih and Arsovski do not teach the first data includes an inversion flag bit.
Kim teaches the first data includes an inversion flag bit (Col. 4, line 61-Col. 5, line 9, states that a flag indicating whether or not the data is inverted can be added to the data). Since both Chih/Arsovski and Kim teach inverting data it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Chih and Arsovski to also include an inversion flag bit with the data as taught in Kim to obtain the predictable result of the first data includes an inversion flag bit.
Regarding claim 2, Chih, Arsovski, and Kim teach all the limitations of claim 1. Chih further teaches wherein: the resistive memory cell is configured to store data including a first state, and a second state different from the first state, the first state has a logical value of 0, and the second state has a logical value of 1 (Paragraph [0011], describes the resistive cell which can either be in a logical 0 state or logical 1 state). Kim further teaches a write error rate when the data including the first state is stored in the resistive memory cell is greater than a write error rate when the data including the second state is stored in the resistive memory cell (Fig. 1A and 1B, show two scenarios, one with normal data and one with inverted data, wherein the write error rate in the scenario with inverted data (1B) is greater for the cells in a 0 state (first state) as opposed to those in the 1 state (second state)). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Chih, Arsovski, and Kim teach all the limitations of claim 2. Chih further teaches wherein the resistive memory cell includes a magnetic RAM (Paragraph [0010], states that the memory is MRAM). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Chih, Arsovski, and Kim teach all the limitations of claim 1. Chih further teaches wherein: the first data includes a data bit and an ECC parity bit, and the detected fail cell includes a memory cell corresponding to the ECC parity bit (Paragraph [0032], states that there is an ECC parity bit with the data bits and the check can determine if the failed cell in question is confined to the ECC bit or if other cells are affected). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 6, Chih, Arsovski, and Kim teach all the limitations of claim 1. Chih further teaches wherein the controller is configured to provide the first nonvolatile memory with a verify read command of the first data and receive the second data in response to the verify read command (Fig. 3 and Paragraph [0018], as stated in the rejection to claim 1, the data that was written to the cells can be read out for verification purposes). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 7, Chih, Arsovski, and Kim teach all the limitations of claim 1. Kim further teaches wherein: the controller is configured to provide the first nonvolatile memory with a first read command and the first address, the controller is configured to receive a fourth data including the inversion flag bit, which is read from the resistive memory cell programmed with the third data, from the first nonvolatile memory in response to the first read command (Fig. 5 and 14 and Col. 5, line 10-19, show the process of reading data from the memory which involves reading the data and a read flag/inversion flag . This can be done to data that was previously written to the memory meaning a read command with the first address can issued), and the controller is configured to inverse the fourth data when a logical value of the inversion flag bit of the provided fourth data is different from a logical value of the inversion flag bit of the first data (Fig. 5 and 14 and Col. 5, line 10-19, when the data is read it can be inverted based on the flag present before being outputted). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 8, Chih, Arsovski, and Kim teach all the limitations of claim 7. Chih further teaches wherein: the controller includes an error correction code module (Fig. 6 and Paragraphs [0033], shows the ECC circuitry used to perform the error correction), the controller is configured to provide the first nonvolatile memory with a fifth data, a second program command, and a second address, the controller is configured to provide the first nonvolatile memory with a second read command and the second address, the controller is configured to receive a sixth data that is read from the resistive memory cell programmed with the fifth data in response to the second read command, and the error correction code module is configured to perform an error correction on the sixth data to detect a fail cell, and provide the seventh data to the first nonvolatile memory (Fig. 3-5 and Paragraphs [0020], [0026]-[0028], and [0032]-[0033], as stated in the rejection to claim 1, this is the same process repeated but for a different set of data). Arsovski further teaches generate a seventh data obtained by inversing the fifth data when the number of detected fail cells is greater than the reference value (Paragraph [0067], states that a method that can be used to address errors is to invert the data). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 10, Chih teaches a memory device, comprising: a memory cell array including a resistive memory cell, a read/write circuit connected to the memory cell array through a bit line, an address decoder connected to the memory cell array through a word line, and a control logic connected to the read/write circuit and the address decoder (Fig. 6, show the memory array and various circuits and the method being performed shows that logic exists to execute the method (logic is always construed as code when referring to memory devices). While not explicitly shown, Paragraph [0013] shows that the word lines have to be asserted to write data meaning that an address decoder or equivalent structure exists. It should also be noted that the read/write circuitry and address decoder are standard parts of memory devices), the read/write circuit is configured to receive a first data, the control logic is configured to receive a first program command, the address decoder is configured to receive a first address, the read/write circuit, the control logic, and the address decoder are configured to program the resistive memory cell, on the basis of the first data, the first program command, and the first address (Paragraph [0015]-[0016], the method concerns writing data to the MRAM meaning that a write operation is received. The process stated is standard procedure for performing a write to a memory array as the address decoder is meant to handle the addressing and the write circuitry is configured to perform writes. Logic is code that is implemented to execute the process), the read/write circuit is configured to provide the controller with a second data generated by applying a verify voltage to the bit line to which the resistive memory cell is connected (Fig. 3-5 and Paragraphs [0018]-[0019], states that after the data is written to the memory location, the data can be read out (second data) and compared to the expected bits (first data) to check to see if any errors occurred (number of failed cells)), the read/write circuit is configured to receive a third data obtained by correcting the first data, from the controller in response to the second data, when a number of fail cells detected by comparing the first and second data is greater than a reference value and the address decoder are configured to program the resistive memory cell, on the basis of the third data, the first program command and the first address (Fig. 3-5 and Paragraphs [0020], [0026]-[0028], and [0032]-[0033], show the process that if errors are detected (number of fail cells are greater than a reference value) that corrections can be performed and the corrected data (third data) can then be re-written to the memory). Chih does not teach wherein: the read/write circuit is connected to a controller, a first data including an inversion flag bit, a number of fail cells, which is Page 6 of 15Serial No. 17/172,299Atty. Docket No. 275/1186_00 determined by comparing bits of the first data with corresponding bits of the second data, the reference value being an integer of 1 or more, and receive a third data obtained by inversing the first data, and when the number of detected fail cells is less than or equal to the reference value, the controller does not generate the third data obtained by inversing the first data.
Arsovski teaches a number of fail cells, which is Page 6 of 15Serial No. 17/172,299Atty. Docket No. 275/1186_00 determined by comparing bits of the first data with corresponding bits of the second data, is greater than a reference value, the reference value being an integer of 1 or more (Paragraph [0067], discusses determining the number of failed cells of a word line and uses an example of a 4-bit word line with the reference value used for the example as 2), the controller is configured to generate a third data obtained by inversing the first data (Paragraph [0067], states that when the number of failed cells is greater than a threshold number then the data can be inverted), and when the number of detected fail cells is less than or equal to the reference value, the controller does not generate the third data obtained by inversing the first data (Paragraph [0067], if the number of failed cells is less than the reference value, then the original values are stored (not inverted)). Since both Chih and Arsovski teach correcting errors it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of correcting the error of Chih with that of Arsovski to obtain the predictable result of the reference value being greater than one and the controller is configured to generate a third data obtained by inversing the first data. Chih and Arsovski do not teach the read/write circuit is connected to a controller and a first data including an inversion flag bit.
Kim teaches wherein: the read/write circuit is connected to a controller (Fig. 3 and Col. 6, lines 18-37, shows a controller connected to the phase change memory region using a second interface unit and states the phase change memory region can read data as well as receive commands from the controller meaning that a read/write circuitry or equivalent structure exists), and a first data including an inversion flag bit (Col. 4, line 61-Col. 5, line 9, states that a flag indicating whether or not the data is inverted can be added to the data). Since both Chih/Arsovski and Kim teach inverting data it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Chih and Arsovski to also include an inversion flag bit with the data as taught in Kim to obtain the predictable result of the first data includes an inversion flag bit.
Regarding claim 12, Chih, Arsovski, and Kim teach all the limitations to claim 10. Chih further teaches a voltage generator that is configured to provide the address decoder with a first program voltage and a second program voltage, wherein a magnitude of the first program voltage for programming the resistive memory cell on the basis of the first data is different from a magnitude of the second program voltage for programming the resistive memory cell on the basis of the third data (Paragraph [0013], describes the process of writing to the memory which involves puling the word line voltages specified to get different values. Since different data can be stored in the cells the difference in magnitude can exist between the voltage used for programming one set of data and another set of data). The combination of and reason for combining are the same as those given in claim 10.
Regarding claim 13, Chih, Arsovski, and Kim teach all the limitations to claim 10. Chih further teaches wherein a power consumed when programming the resistive memory cell with the third data is greater than a power consumed when programming the resistive memory cell with the first data (Paragraph [0013], since the voltage used can be different when programming data this means that the power used will also be different as P=VI and if V is higher for the third data then P would be higher as well). The combination of and reason for combining are the same as those given in claim 10.
Regarding claim 14, Chih, Arsovski, and Kim teach all the limitations of claim 10. Chih further teaches wherein the resistive memory cell includes a magnetic RAM (Paragraph [0010], states that the memory is MRAM). The combination of and reason for combining are the same as those given in claim 10.
Regarding claim 15, Chih, Arsovski, and Kim teach all the limitations of claim 10. Kim further teaches wherein the read/write circuit is configured to apply a read voltage to the bit line to receive a fourth data including the inversion flag bit from the resistive memory cell programmed with the third data (Fig. 5 and 14 and Col. 5, line 10-19, show the process of reading data from the memory which involves reading the data and a read flag/inversion flag . This can be done to data that was previously written to the memory meaning a read command with the first address can issued. While not explicitly stating that voltage is applied this is standard procedure for reading data from memory cells), and provide the controller with a fifth data obtained by inversing the received fourth data (Fig. 5 and 14 and Col. 5, line 10-19, when the data is read it can be inverted based on the flag present before being outputted). The combination of and reason for combining are the same as those given in claim 10.
Regarding claim 16, Chih, Arsovski, and Kim teach all the limitations of claim 15. Arsovski further teaches wherein the inversion state of the fourth data is different from the inversion state of the first data (Paragraph [0067], as stated in the rejection to claim 10). Kim further teaches an inversion flag (Col. 4, line 61-Col. 5, line 9, as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 10.
Regarding claims 17, 19, and 20, claims 17, 19, and 20 are the system claims associated with claims 1, 7, 2, and 3 respectively. Since Chih, Arsovski, and Kim teach the limitations of claims 1, 7, 2, and 3 and Kern further teaches a host that is configured to provide the controller with a program command and a read command (Fig. 3 and Col. 4, lines 33-38, state that an external device (host) exists and provides commands to the controller of the storage device), they also teach all the limitations of claims 17, 19, and 20; therefore the rejections to claims 1, 7, 2, and 3 also apply to claims 17, 19, and 20.
Regarding claim 18, Chih, Arsovski, and Kim teach the limitations of claim 17. Arsovski further teaches wherein the inversion state of the fourth data is different from the inversion state of the first data (Paragraph [0067], as stated in the rejection to claim 10). Kim further teaches an inversion flag (Col. 4, line 61-Col. 5, line 9, as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 21, Chih, Arsovski, and Kim teach the limitations of claim 1. Arsovski further teaches wherein the reference value is 3, and the controller generates the third data for an inversion write when the number of fail cells is 4 (Paragraph [0067], the claim limitations and have been given their appropriate patentable weight and while Arsovski does not explicitly teach the reference value is 3 and the number of fails cells is 4, one of ordinary skill would recognize that depending on the system being used and size of the word line in question that the reference value in question can be 3 and the number of failed bits be 4. It should be noted that in the specification of the instant application the reference value is just stated as being a positive integer. There is no explicit recitation of the reference value being a specific number). The combination of and reason for combining are the same as those given in claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chih, Arsovski, and Kim as applied to claims 1 above, and further in view of Kim et al. (US PGPub 2013/0010550, hereafter referred to as Kim2013).
Regarding claim 5, Chih, Kern, and Kim teach all the limitations of claim 1. Chih, Arsovski, and Kim do not teach wherein the controller is configured to provide the first nonvolatile memory with an erase command together with the third data.
Kim2013 teaches wherein the controller is configured to provide the first nonvolatile memory with an erase command together with the data (Paragraph [0107] states that an erase command can be used to write data to the memory cells). Since both Chih/Arsovski/Kim and Kim2013 teach sending data to an MRAM it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Chih, Arsovski, and Kim to use erase commands as taught in Kim2013 to obtain the predictable result of wherein the controller is configured to provide the first nonvolatile memory with an erase command together with the third data.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chih, Arsovski, and Kim as applied to claims 8 above, and further in view of Sity et al. (US PGPub 2020/00243154, hereafter referred to as Sity).
Regarding claim 9, Chih, Arsovski, and Kim teach all the limitations of claim 8. Chih further teaches the controller is configured to receive an eighth data, which is a verify read from the resistive memory cell programmed with the first data, from the second nonvolatile memory in response to the third program command, the controller is configured to compare the first data with the eighth data to detect the number of fail cells, the controller is configured to provide the first data to the second nonvolatile memory (Fig. 3-5 and Paragraphs [0018]-[0020], [0026]-[0028], and [0032]-[0033], as stated in the rejection claim 1). Kim further teaches the eighth data includes an inversion flag bit (Col. 4, line 61-Col. 5, line 9, as stated in the rejection to claim 1). Chih, Arsovski, and Kim do not teach a second nonvolatile memory different from the first nonvolatile memory, wherein: the second nonvolatile memory includes the resistive memory cell, and the controller is configured to provide the second nonvolatile memory with the first data, a third program command, and a third address.
Sity teaches a second nonvolatile memory different from the first nonvolatile memory, wherein: the second nonvolatile memory includes the resistive memory cell (Paragraph [0275], states that the memory used can be MRAM, meaning it has a resistive memory cell. Paragraph [0536], states that copies of data can be sent to multiple memory arrays meaning there are more than one non-volatile memories), and the controller is configured to provide the second nonvolatile memory with the first data, a third program command, and a third address (Paragraph [0536], as stated previously the data can be duplicated to multiple memory arrays meaning that multiple write commands with the data will have to be sent to multiple memories. Each command will also have to have an address with it as well for mapping purposes). Since both Chih/Arsovski/Kim and Sity teach writing to memory it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Chih, Arsovski, and Kim to use the duplication method of Sity to obtain the predictable result of having a second nonvolatile memory different from the first nonvolatile memory, wherein: the second nonvolatile memory includes the resistive memory cell, and the controller is configured to provide the second nonvolatile memory with the first data, a third program command, and a third address.
	
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the applicant amended the claims with the limitation “compare the number of fail cells to a reference value, the reference value being an integer of 1 or more… when the number of detected fail cells is less than or equal to the reference value, the controller does not generate the third data obtained by inversing the first data” to overcome the prior rejections set forth in the Non-Final Rejection mailed 5/20/2022. To address this, new reference Arsovski has been incorporated into the rejection to help teach the amended limitations.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132